DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Information Disclosure Statement
	The information disclosure statement filed on 12/16/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                   QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 “SEMICONDUCTOR CHIP HAVING ONE OR MORE ON-CHIP METAL WINDING AND ENCLOSED BY TOP AND BOTTOM CHIP-EXTERNAL FERROMAGNETIC CORES”
  

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                  Allowable Subject Matter
In regards to claims 1 and 16, Hebert et al. (USPN 8058960 B2, hereinafter “Hebert”) discloses a semiconductor chip connected to a substrate via one or more solder balls, wherein the semiconductor chip includes one or more on-chip metal winding. 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach a semiconductor chip enclosed by a first and second ferromagnetic core; where in the first ferromagnetic core is located between the substrate and semiconductor chip, and the second ferromagnetic core being located above the semiconductor chip. 

                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893